SUAREZ, J.
Omar Vaughn Salmon appeals from the trial court’s summary denial of his motion to correct an illegal sentence, incorrectly styled as a Florida Rule of Criminal Procedure 3.850 motion by the defendant. The defendant filed this petition in Miami-Dade County Circuit Court, and maintains that this Court should have ordered his Miami-Dade County prison term to run concurrent with his prison term in Bro-ward County. The Miami-Dade County Circuit Court correctly determined from the record that the Miami-Dade County sentence was entered two years prior to the sentence entered in Broward County, and thus the Miami-Dade County court has no jurisdiction over the Broward County sentence. The proper forum for this motion is in Broward County.
We remand with instructions that the trial court dismiss this action as incorrectly filed, without prejudice to the defendant to refile in Broward County.
Reversed and remanded.